Citation Nr: 0927574	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disorder, for the purpose of accrued benefits.

2.  Entitlement to service connection for right shoulder 
disorder, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
appeared to have active service from September 1948 to July 
1952 and from November 1988 to August 1991, with periods in 
between of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).  He died in October 2003.  These 
matters are before the Board of Veterans' Appeals (Board) 
from two separate rating decisions by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
February 2002 rating decision continued to rate bilateral 
hearing loss with occasional tinnitus as noncompensable, 
denied service connection for chronic obstructive pulmonary 
disease as a result of asbestos exposure, denied service 
connection for left shoulder rotator cuff tear, and denied 
service connection for right shoulder rotator cuff tear.  A 
February 2004 rating decision denied service connection for 
the cause of death, service connection for Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318, eligibility 
for Dependents' Educational Assistance (DEA) benefits and a 
July 2004 statement of the case denied entitlement to accrued 
benefits.  In July 2006, the Board granted service connection 
for tinnitus for the purposes of accrued benefits and 
remanded the remaining claims for further development.  An 
October 2008 rating decision granted service connection for 
cause of death and COPD, for the purposes of accrued 
benefits, and DEA benefits.  The only matters remaining 
before the Board are as stated on the previous page.    



FINDINGS OF FACT

The Veteran's left shoulder disorder is not shown to be 
related to service. 

The Veteran's right shoulder disorder is not shown to be 
related to service.  


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for left 
shoulder disorder for purposes of accrued benefits have not 
been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.1000 (2008).

The criteria for entitlement to service connection for right 
shoulder disorder for purposes of accrued benefits have not 
been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Board finds that VA has satisfied its duties to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
VA has made all reasonable efforts to assist the appellant in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In December 2003, August 2006, and January 2007, 
the RO/AMC sent the appellant notice letters (hereinafter 
"VCAA notification letter") that informed her of the type of 
information and evidence necessary to support her claims.  
The letters also informed the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the appellant to provide additional evidence in support of 
her claims.  She was asked to identify all relevant evidence 
that she desired VA to attempt to obtain.

Complete notice was not provided until after the RO's initial 
adjudication of her claims.  However, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), the U.S. Court of Appeals for 
the Federal Circuit held that the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim in an SSOC is sufficient to cure a timing defect.  In 
this case, the claims were readjudicated in an October 2008 
Supplemental Statement of the Case (SSOC). Thus, any timing 
defect was cured.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  
However, since the claims on appeal are for service 
connection for the purposes of accrued benefits, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO/AMC 
requested and obtained the Veteran's service records and 
service treatment records.  The Board notes that accrued 
benefits cases must be adjudicated on the basis of the 
evidence of record (either actually or constructively) at the 
time of the Veteran's death.  38 U.S.C.A. § 5121.  There is 
no indication of any records that could be constructively of 
record (i.e. VA records) that would be pertinent to this 
appeal.  The accrued benefit claims necessarily involve a 
retroactive review of the evidence of record at the time of 
the Veteran's death, and no prejudice accrues to the claimant 
for any deficiency posed by the timing of the VCAA letter.  
VCAA development is not required in connection with a claim 
that cannot be substantiated where, as here, no factual 
development could lead to an award.  VAOPGCPREC 5-2004, 69 
Fed. Reg. 59989 (2004).  Thus, no development at this time 
could possibly change the disposition of this case.  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background, Criteria, & Analysis

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among the requirements for accrued benefits is 
that a claim must be filed within the year after the 
Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In 
this case, the appellant's claims for accrued benefits were 
received within one year of the Veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a Veteran was entitled at the time of death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
Federal Circuit Court has also made it clear that, in order 
to support a claim for accrued benefits, the Veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).

At the time of his death, the Veteran had a claim pending 
with regard to issues seeking service connection for 
bilateral shoulder disorders.  His widow has since pursued 
those claims.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the Veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the Veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the Veteran's death is evaluated.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 
Vet. App. 353, 360-61 (1993), the Court held that service 
department and certain VA medical records are considered as 
being constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date.

The pertinent provisions refer to service department records, 
reports of VA hospitalizations, reports of treatment by VA 
medical centers, reports of treatment authorized by the VA, 
and reports of autopsy made by VA on date of death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service- 
connected disability in order to achieve Veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins, supra.

Initially, the Board notes that at the time of his death in 
October 2003, the Veteran had a pending claim of entitlement 
to service connection for left and right shoulder disorders.  
The appellant asserts that she is entitled to accrued 
benefits. 

Service treatment records (STR's) included a July 1979 
treatment record for muscle pull, upper back.  It was noted 
that while the Veteran was on active duty for training he 
experienced pain in the left arm and shoulder from helping to 
unload weapons racks from a truck.  He was given pain 
medication and released.  No further medical treatment was 
necessary.  April 1967 and January 1977 entrance 
examinations; August 1968, February 1981, May 1984, January 
1986, March 1986, and September 1989 periodic examinations; 
and an August 1991 retirement examination, were negative for 
any complaints, treatment or diagnoses of a disorder in the 
left and/or right shoulder.  Clinical evaluations of the 
upper extremities were normal.  Likewise, April 1967, 
November 1967, January 1977, February 1981, March 1986, and 
August 1991 reports of medical history were negative for 
swollen or painful joints, or painful or "trick" shoulder 
or elbow.  Only on September 1989 report of medical history 
did the Veteran indicate that he had painful or "trick" 
shoulder or elbow.  It was noted to see his records.  

On January 1994 VA examination, it was noted that he Veteran 
had complaints of shoulder pain.  He reported that while he 
was in service he was riding on a truck, a riffle rack fell, 
he grabbed it with his right arm, and injured his right 
shoulder.  He indicated that he had trouble with the shoulder 
ever since that incident.  An examination of the shoulder 
revealed that he could abduct and anterior elevate his 
shoulder to 170 degrees.  He had 90 degrees of internal and 
external rotation, and there was some crepitus felt in the 
shoulder.  X-rays of the right shoulder were within normal 
limits.  The diagnosis was history of shoulder injury with 
some loss of motion and pain in the shoulder.  

An October 1994 rating decision denied service connection for 
the condition because there was no chronic or permanent right 
shoulder disability shown on separation examination or on VA 
examination.  

June 2000 treatment records from Dr. S. H. showed that the 
Veteran had complaints of numbness and weakness in his left 
arm, pain in his neck, and pain in his chest wall and 
shoulder area where he had shingles.  The impression was post 
herpetic neuralgia and cervical degenerative joint disease 
with radicular symptoms.  

Treatment reports from Dr. R. C. M. included a June 2000 MRI 
that revealed a large effusion and rotator cuff tear of the 
left shoulder.  

A July 2000 treatment record from Dr. J. C. G. showed that 
the Veteran was seen for complaints of left shoulder pain of 
several weeks duration.  There was some questionable history 
of a long ago injury to his left shoulder, as well as a 
severe motor vehicle accident six years ago.  He had 
significant discomfort in his left arm for the past few weeks 
and last night strained his right shoulder avoiding burning 
himself on a hot object.  After an MRI, the impression was 
chronic irreparable left rotator cuff tear, impingement 
syndrome of the left shoulder, and degenerative glenohumeral 
joint.  Dr. J. C. G. commented that from the appearance of 
the plain x-ray and the MRI scan, he suspected that this had 
been a very long standing chronic rotator cuff tear complete 
with avulsion of the rotator cuff from the humeral head.  
There were degenerative changes noted as well and very poor 
active ranges of motion.  

September to October 2000 treatment reports from Dr. K. C. W. 
noted that the Veteran reported that he injured both 
shoulders unloading shingles from his truck 3-4 months 
earlier.  His job involved hauling shingles.  He also 
reported that he injured the shoulders 10-15 years ago.  It 
was noted that an MRI from Dr. G. showed an old injury.  This 
report was not reviewed.  The impression was massive rotator 
cuff tears and insufficiency bilaterally and was developing 
cuff tear arthropathy.  Bilateral injections were preformed.  

October 2000 treatment records from Dr. L. W. showed that the 
Veteran was seen for bilateral shoulder pain and limitation 
of motion.  He reported a history of injuring both shoulders 
during service.  

An April 2003 record from Dr. K. C. W. noted that the Veteran 
continued to have findings consistent with bilateral rotator 
cuff insufficiency.  Dr. K. C. W. noted that the Veteran had 
a history of a rotator cuff injury on the right in 1988.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.

The appellant did file an application for accrued benefits 
within one year of the Veteran's death.  However, as will be 
explained below, service connection for bilateral shoulder 
disorder was not warranted.  As such, there were no unpaid 
benefits to which the Veteran was entitled to at the time of 
his death.

The Board concludes that the Veteran was not entitled to 
service connection for bilateral shoulder disorders at the 
time of his death.  

On review of the record, the Veteran's indicated that he had 
shoulder problems since service, the Board acknowledges that 
he was competent to give evidence about what he experienced; 
i.e., that he had shoulder pain since service.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran 
was not competent to testify that he developed a chronic 
bilateral shoulder disability from an event or injury in 
service, including the pulled muscle in the left shoulder 
noted in 1979 during ACDUTRA.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran was a physician.  Therefore, as a layperson, 
he was not competent to provide evidence that required 
medical knowledge because he lacked the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
was certainly competent to testify as to the fact he had 
injuries and to symptoms, such as shoulder pain or physical 
limitations, which are non-medical in nature, however, he was 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

Furthermore, although the Veteran indicated that he had 
chronic shoulder problems since his injury in service, this 
assertion was inconsistent with his STR's.  STR's showed that 
the Veteran reported a one-time injury to his left shoulder 
in 1979 from helping to unload weapons racks from a truck.  
Although the Veteran indicated that he had painful or 
"trick" shoulder or elbow on September 1989 report of 
medical history, it was noted to see his records and a review 
of his records only noted the above-mentioned shoulder pull 
in 1979.  Aside from being prescribed pain medication at the 
time of treatment, no further medical treatment from that 
injury was necessary.  Other STR's, including an August 1991 
retirement examination, were negative for any complaints, 
treatment, or diagnoses of any shoulder disorder.  The Board 
is of the opinion that the contemporaneous STR's which weigh 
heavily against the claim had greater probative value than 
the Veteran's reported history many years later.  The STR's 
were a record of objective examination, while the history 
reported to VA and to the Veteran's doctors were potentially 
biased by the possibility of monetary gain.  Moreover, the 
fact that the STR's were prepared at the crucial time (i.e. 
while the Veteran was still in service), give the STR's 
greater evidentiary value than a recollection made many years 
later based on a potentially faulty memory.

Based on a review of the claims file, the Board finds that 
the Veteran's claim of entitlement to service connection for 
a right and/ or left shoulder disorder was not been shown to 
be related to service.  The more persuasive evidence of 
record, the Veteran's STR's, were absent for any indications 
of a chronic shoulder disability.  Additionally, in regards 
to the bilateral shoulder disorder, there was no competent 
medical evidence that the Veteran's bilateral shoulder 
disorder was related to an event or injury in service.  
Although, the various physicians noted that the Veteran 
reported a history of injuring either his right or left 
shoulder, or both during service, the Court has held that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Other than 
the Veteran's own self-reported medical history, the post 
service treatment records were devoid of any indication that 
the Veteran's left or right shoulder disorders were 
etiologically linked to his active duty service.  

The Board notes that the January 1994 VA examination report 
diagnosed the Veteran with a history of shoulder injury with 
some loss of motion and pain in the shoulder.  The history 
provided by the Veteran was that he injured his right 
shoulder in service as a result of grabbing a weapons rack 
and the objective examination revealed a loss of motion and 
pain in the right shoulder.  The Court has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  
However, STR's were negative for a right shoulder injury.  
Rather, STR's showed one-time treatment for a left shoulder 
injury.  Here, the Board finds that the Veteran's reported 
history was not accurate.  As such, the references by the VA 
examiner to right shoulder injury in service and a possible 
relationship to the alleged right shoulder injury were 
without probative value.  Likewise, although Dr. J. C. G. 
indicated in July 2000 that the Veteran had a very long 
standing chronic rotator cuff tear complete with avulsion of 
the rotator cuff from the humeral head in the left shoulder, 
Dr. J. C. did not date the shoulder disorder back to the 
Veteran's time in service and specifically noted that the 
Veteran had been in a motor vehicle accident six years ago.
 
The only evidence of record which linked any right or left 
shoulder disorder to the Veteran's active duty service was 
the Veteran's own allegations and testimony.  As noted above, 
the Veteran was not competent to provide evidence as to the 
etiology of his bilateral shoulder disorders.

Accordingly, in the absence of evidence demonstrating that 
the Veteran's bilateral shoulder disorder was in any way due 
to service, there is no basis upon which accrued benefits may 
be assigned.  As such, service connection for a bilateral 
shoulder disorder, for the purposes of accrued benefits must 
be denied.  38 C.F.R. § 3.303.


ORDER

Service connection for left shoulder disorder, for the 
purpose of accrued benefits is denied.

Service connection for right shoulder disorder, for the 
purpose of accrued benefits is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


